ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_01_FR.txt. 85

DÉCLARATION DE M. SCHWEBEL, PRÉSIDENT
[Traduction]

Je suis très largement d’accord avec ce qui est dit dans l’arrét de la
Cour et j’ai, par conséquent, vote pour la plupart des alinéas de son dis-
positif. J’ai voté contre l'alinéa 1 B du dispositif, essentiellement parce
que je considère que la construction de la variante C, dite «solution provi-
soire», est inséparable de sa mise en service. J'ai voté contre l'alinéa | D
du dispositif, essentiellement parce que je ne suis pas convaincu que la
position de la Hongrie, en tant que partie ayant commis la première vio-
lation, privait cet Etat du droit de mettre fin au traité pour riposter à la
violation substantielle par la Tchécoslovaquie, violation qui, à mes yeux
(comme mon vote sur l’alinéa 1 B l’indique) était en train d’être commise
lorsque la Hongrie a notifié la terminaison du traité.

En même temps, j’appuie pleinement les conclusions de la Cour sur la
conduite que les Parties devraient adopter à l’avenir et sur le règlement
des questions d'indemnisation.

(Signé) Stephen M. SCHWEBEL.

82
